Worrile, J.
Where the record shows that the claimant received a compensable injury to his left great toe and that under an agreement approved by the board he was paid for temporary total disability by the employer, that claimant gave a receipt “in final settlement and satisfaction of all claims for compensation due under compensation agreement”; that the board’s approval of the agreement provided that “In case of loss of or loss of use of member, award will be modified”; but neither the agreement and approval nor the settlement receipt contained any other mention of permanent disability, and no payment was made under the agreement therefor; and where thereafter claimant applied to the board for a hearing on the ground of a change of condition and the evidence on that hearing was to the effect that he was suffering a 50% permanent partial disability of his left great toe, which disability was the result of the injury, it was not error for the director to make an award based on a 50% loss of use of the left great toe and such award, having been approved by the full board on appeal, was properly affirmed by the superior court. Code, §§ 114-406(h), 114-709.

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.